ON MOTION FOR REHEARING.
BEAUCHAMP, Judge.
Appellant’s motion for rehearing in this case insists that the evidence is insufficient to support the verdict.
Reliance is had upon certain quoted testimony from State’s witness to the effect that Fidel Garcia had blood and a wounded eye while on the outside.
*272The facts considered might properly have been pertinent circumstances in arguing the case before the jury, but they are not conclusive facts upon which this Court can rely. True, it is evidence of a physical fact, but it presents, at most, a circumstance which the jury had a right to consider and in all probability did consider, but they, nevertheless, found appellant guilty under evidence which this Court thinks justified their conclusions.
We find nothing pointed out in the motion which was not considered and we think the correct conclusion has been reached.
The motion for rehearing is overruled.